Title: London July 20. Thursday.
From: Adams, John
To: 


       “Every Act of Authority, of one Man over another for which there is not an absolute Necessity, is tyrannical.”
       “Le Pene che oltre passano la necessita di conservare il deposito della Salute pubblica, sono ingiuste di lor natura.” Beccaria.
       
       The Sovereign Power is constituted, to defend Individuals against the Tyranny of others. Crimes are acts of Tyranny of one or more on another or more. A Murderer, a Thief, a Robber, a Burglar, is a Tyrant.
       Perjury, Slander, are tyranny too, when they hurt any one.
      